DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 2, 2022.

Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0107], “xanthine oxidase an glucose oxidase” should read “xanthine oxidase and glucose oxidase”.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "optional" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, claim 1 has been interpreted as not needing the electron transfer agent. For the purposes of examination, claims 6 and 7 have been interpreted as needing the electron transfer agent. Claims 2-9 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (US2013131478; cited by applicant).
Regarding claim 1, Simpson discloses an analyte sensor (Paragraph [0002], “The preferred embodiments relate generally to implantable devices, such as analyte sensors, and methods for detecting and/or measuring an analyte in a sample, such as a bodily fluid or tissue, as well as devices and methods for reducing or eliminating noise on a signal detected by the device”) comprising: a sensor tail (Fig. 2A) comprising at least a working electrode (Paragraph [0070]); a glucose-responsive active area disposed upon a surface of the working electrode (Paragraph [0061], “In some embodiments, the analyte for measurement by the sensor heads, devices, and methods disclosed herein is glucose”), the glucose-responsive active area comprising a glucose-responsive active enzyme (Paragraphs [0010]-[0011], “In an embodiment of the first aspect, the analyte sensor comprises a membrane system disposed over the electrode. In an embodiment of the first aspect, the membrane system comprises glucose oxidase”); a first portion of an ethanol-responsive active area (Paragraph [0061], “Alternatively, the analyte may be introduced into the body, for example, a contrast agent for imaging, a radioisotope, a chemical agent, a fluorocarbon-based synthetic blood, or a drug or pharmaceutical composition, including but not limited to insulin; ethanol”) disposed upon a surface of the working electrode spaced apart from the glucose-responsive active area (Paragraph [0165], “FIG. 2B is a perspective view of an in vivo portion of an analyte sensor, in one embodiment, in which the area of electroactive surface has been divided into four equal parts (38 a, 38 b, 38 c, 38 d) and distributed along a substantial length of the in vivo portion of the sensor (e.g., spaced apart from each other by a distance such as 1-mm, 2-mm, etc)”), the first portion of the ethanol-responsive active area comprising xanthine oxidase (Paragraph [270], “An interferent-scavenging enzyme can be incorporated into one or more layers of the membrane system. Useful enzymes include but are not limited to peroxidases and/or oxidases…Exemplary oxidases include…Xanthine oxidase”), a first polymer (Paragraph [0020], “In an embodiment of the first aspect, the membrane system comprises a resistance domain configured to restrict flow of the analyte therethrough” & Paragraph [0021], “In an embodiment of the first aspect, the resistance domain comprises a polymer comprising hydrophilic components and hydrophobic components” & Paragraph [0076], “in some embodiments of a membrane system that covers an electrochemically reactive surface, the electrolyte domain is located more proximal to the electrochemically reactive surface than the resistance domain”), and an optional electron transfer agent; a first membrane disposed upon the first portion of the ethanol-responsive active area (Paragraph [0177], “In this embodiment, the membrane system 32 includes an electrode domain 43 most proximal to the electrochemically reactive surfaces of the working electrode” & Fig. 2E shows electrode domain #43 surrounds the working electrode #38 (which has an electrochemically reactive surface) and is therefore “disposed upon the first portion of the ethanol-responsive active area”), the first membrane comprising a first membrane polymer and being permeable to at least acetaldehyde (Paragraph [0067], “The term “membrane system” as used herein is a broad term, and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and it is not to be limited to a special or customized meaning), and refers without limitation to a permeable or semi-permeable membrane that can be comprised of one or more domains and is typically constructed of materials of a few microns thickness or more, which may be permeable to oxygen and are optionally permeable to glucose” & electrode domain #43 is part of membrane system #32 which is permeable & Paragraph [0189], “In certain embodiments, the electrode domain 43 is formed of a curable mixture of a urethane polymer and a hydrophilic polymer”); a second portion of the ethanol-responsive active area disposed upon the first membrane (Paragraph [0225], “In preferred embodiments, the membrane system further includes an enzyme domain 46 disposed more distally from the electroactive surfaces than the interference domain; however other configurations can be desirable (FIGS. 2E-2F). In the preferred embodiments, the enzyme domain provides an enzyme to catalyze the reaction of the analyte and its co-reactant, as described in more detail below. In the preferred embodiments of a glucose sensor, the enzyme domain includes glucose oxidase; however other oxidases, for example, galactose oxidase or uricase oxidase, can also be used” & Fig. 2E shows enzyme domain #46 surrounds electrode domain #43), the second portion of ethanol-responsive active area comprising glucose oxidase (Paragraph [0010], “In an embodiment of the first aspect, the membrane system comprises glucose oxidase”), catalase (Paragraph [0267], “In some embodiments, an enzyme, such as but not limited to a peroxidase (e.g., catalase, horseradish peroxidase, cytochrome c peroxidase, glutathione peroxidase, and the like) is incorporated into the resistance domain”), and a second polymer (Paragraph [0190], “In some preferred embodiments, the electrode domain 43 is formed from a hydrophilic polymer (e.g., a polyamide, a polylactone, a polyimide, a polylactam, a functionalized polyamide, a functionalized polylactone, a functionalized polyimide, a functionalized polylactam or a combination thereof)”); and a second membrane disposed upon the glucose-responsive active area and the second portion of the ethanol-responsive active area (Fig. 2E shows the resistance domain #48 as the outermost layer), the second membrane comprising a second membrane polymer (Paragraph [0238], “In a preferred embodiment, the resistance domain includes a polyurethane membrane with both hydrophilic and hydrophobic regions to control the diffusion of glucose and oxygen to an analyte sensor, the membrane being fabricated easily and reproducibly from commercially available materials. A suitable hydrophobic polymer component is a polyurethane, or polyetherurethaneurea”) and being permeable to at least glucose and ethanol (Paragraph [0236], “The resistance domain 48 includes a semipermeable membrane that controls the flux of oxygen and glucose to the underlying enzyme domain 46”).

	Regarding claim 2, Simpson discloses wherein the sensor tail is configured for insertion into a tissue (Paragraph [0002], “The preferred embodiments relate generally to implantable devices, such as analyte sensors, and methods for detecting and/or measuring an analyte in a sample, such as a bodily fluid or tissue,”).  

	Regarding claim 3, Simpson discloses wherein the first and second membrane polymers are one of a polyvinylpyridine, a polyvinylimidazone, or any copolymer thereof (Paragraph [0078], “In some embodiments, one or more domains of the sensing membranes are formed from materials such as… copolymers”).  

Regarding claim 8, Simpson discloses wherein the first portion of the ethanol- responsive active area further comprises catalase (Paragraph [0267], “In some embodiments, an enzyme, such as but not limited to a peroxidase (e.g., catalase, horseradish peroxidase, cytochrome c peroxidase, glutathione peroxidase, and the like) is incorporated into the resistance domain”).  

Regarding claim 9, Simpson discloses wherein the glucose-responsive enzyme is glucose oxidase or glucose dehydrogenase (Paragraph [0011], “In an embodiment of the first aspect, the membrane system comprises glucose oxidase”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson as applied to claim 1 above, and further in view of Liu (US2012132525; cited by applicant).
Regarding claim 4, Simpson discloses the analyte sensor of claim 1.
Simpson does not disclose wherein the first membrane polymer is 62polyvinylpyridine and the second membrane polymer is polyvinylpyridine-co-styrene.
However, Liu discloses wherein the first membrane polymer is polyvinylpyridine (Paragraph [0026], “In another embodiment, the polymeric backbone is a poly(vinylpyridine)”) and the second membrane polymer is polyvinylpyridine-co-styrene (Paragraph [0055], “The term “membrane” refers to the component represented schematically in FIG. 1 as 320. It may be an analyte-restricting membrane, and specifically a glucose-restricting membrane. It is disposed over the sensing layer. It may comprise a poly(vinylpyridine-co-styrene) copolymer of high molecular weight, that is cross-linked using a tri-functional, short-chain epoxide”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to incorporate the teachings of Liu by adding wherein the first membrane polymer is 62polyvinylpyridine and the second membrane polymer is polyvinylpyridine-co-styrene. The advantage of using polyvinylpyridine is its high electrical conductivity and good redox mediator properties. 

Regarding claim 5, Simpson discloses the analyte sensor of claim 1.
Simpson does not disclose wherein the xanthine oxidase is covalently bound to the first polymer in the first portion of the ethanol-responsive active area, and the glucose oxidase is covalently bound to the second polymer in the second portion of the ethanol-responsive active area.
However, Liu discloses wherein the xanthine oxidase is covalently bound to the first polymer in the first portion of the ethanol-responsive active area, and the glucose oxidase is covalently bound to the second polymer in the second portion of the ethanol-responsive active area (Paragraph [0112], “Electron transport involves an exchange of electrons between segments of the redox polymers (e.g., one or more transition metal complexes coupled to a polymeric backbone, as described above) in a crosslinked film disposed on an electrode. A transition metal complex can be bound to the polymer backbone though covalent, coordinative or ionic bonds, where covalent and coordinative binding are preferred”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to incorporate the teachings of Liu by adding wherein the xanthine oxidase is covalently bound to the first polymer in the first portion of the ethanol-responsive active area, and the glucose oxidase is covalently bound to the second polymer in the second portion of the ethanol-responsive active area. Xanthine is used to determine uric acid which is excreted by kidneys. Glucose oxidase is used to sense glucose levels.

Regarding claim 6, Simpson discloses the analyte sensor of claim 1.
Simpson does not disclose wherein the first portion of the ethanol- responsive active area comprises the electron transfer agent, and the electron transfer agent is covalently bound to the first polymer.
However, Liu discloses wherein the first portion of the ethanol- responsive active area comprises the electron transfer agent, and the electron transfer agent is covalently bound to the first polymer (Paragraph [0013], “Enzyme-immobilized mediators allow electron transport between an enzyme active site and an electrode surface by shortening the electron tunneling steps. The term “wired enzyme” refers to enzymes with covalently attached redox mediators” & Paragraph [0058], “A “redox mediator” is an electron transfer agent for carrying electrons between an analyte or an analyte-reduced or analyte-oxidized enzyme and an electrode, either directly, or via one or more additional electron transfer agents”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to incorporate the teachings of Liu by adding wherein the first portion of the ethanol- responsive active area comprises the electron transfer agent, and the electron transfer agent is covalently bound to the first polymer. The reason for comprising an electron transfer agent on the ethanol -responsive active area is so that current can flow which allows the electrode to measure the analyte.

Regarding claim 7, the combination of Simpson and Liu discloses the analyte sensor of claim 6. 
Liu further discloses wherein the electron transfer agent comprises an osmium complex (Paragraphs [0020]-[0021]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to incorporate the teachings of Liu by adding wherein the electron transfer agent comprises an osmium complex. The advantage of using an osmium complex is maintain high kinetic constants through their self-exchange electron transfer capabilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5792621 (cited by applicant) discloses “The chemiluminescent reaction was electrocatalyzed in the ECL cell by a potential of approximately 0.8V applied across a gold foil working electrode (anode) and a gold mesh counter electrode (cathode)”. It also discloses “the basic detection and quantitation technique outlined above for ethanol and glucose can be adapted to the determination of other compounds for which the respective oxidase enzymes are available” including xanthine oxidase and “Enzyme immobilization procedures and H2 O2 production rates for alcohol oxidase and glucose oxidase were investigated sufficiently to demonstrate production of H2 O2 proportional to influent ethanol and D-glucose levels, respectively.”
US6736957 (cited by applicant) discloses “the electrodes can each be electrically connected to a different one of the tracks; one of the electrodes can be a reference/counter electrode, while another electrode can be a working electrode. The element can also include a dummy electrode. Further, the element can include a membrane positioned to filter samples prior to their introduction onto the electrodes”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791